 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 408 
In the House of Representatives, U. S.,

October 14, 2009
 
RESOLUTION 
Recognizing the vital role family readiness volunteers play in supporting service members and their families. 
 
 
Whereas since 2001, nearly 2,000,000 active duty and reserve sailors, soldiers, airmen, Marines, and Coast Guard personnel have deployed in support of Operation Enduring Freedom and Operation Iraqi Freedom; 
Whereas the more than 1,800,000 family members of regular component members of the Armed Forces and an additional 1,100,000 family members of reserve component members make significant sacrifices on behalf of the United States in support of their loved ones deployed overseas; 
Whereas the readiness of the United States Armed Forces is predicated on the ability of each member of the Army, Navy, Air Force, Marines, and Coast Guard to focus on their mission during deployments; 
Whereas the military necessity of long and often unpredictable deployments, frequent relocations, and infrequent family contact for members of the Armed Forces can be extremely challenging for members and their families; 
Whereas, in response to these sacrifices and challenges, family readiness volunteers from each branch of the Armed Forces have stepped forward to provide critical support during deployments to service members and their families; 
Whereas the family readiness volunteer programs in each service help commanding officers have a better understanding of the welfare of the families within his or her command during a deployment and allow families to be informed about the status of their loved ones’ unit overseas; 
Whereas family readiness volunteers consist of Army Family Readiness Volunteers, Navy Ombudsmen, Coast Guard Ombudsmen, Air Force Key Spouse Volunteers, and Marine Corps Key Volunteers; 
Whereas the thousands of family readiness volunteers are generally spouses of members of the Armed Forces who provide assistance to military families while also enduring the challenges of military life; 
Whereas these volunteers are motivated by the desire to improve the lives of other military families and to assist future generations; 
Whereas family readiness volunteers also connect the community with military families and local military installations, often leveraging donations and resources for military families; 
Whereas family readiness volunteers provide their services on a voluntary basis, with little public recognition and financial assistance, and often contribute their own resources to help other military families; and 
Whereas the outstanding performance of our service members is a testament to the great success of family readiness volunteers: Now, therefore, be it  
 
That the House of Representatives recognizes and honors the family readiness volunteers of each branch of the Armed Forces who selflessly devote their time, talent, energy, and resources in service to the United States and commends family readiness volunteers for their dedicated contributions to the quality of life of members of the Armed Forces and their families. 
 
Lorraine C. Miller,Clerk.
